                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                          SAN JOSE DIVISION

                                   7

                                   8     SCOTT JOHNSON,                                      Case No.18-cv-07355-VKD
                                                        Plaintiff,
                                   9
                                                                                             ORDER TO SHOW CAUSE RE
                                                  v.                                         SETTLEMENT
                                  10

                                  11     AN PHUONG, LLC, et al.,
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14           On August 30, 2019, the parties filed a joint status report representing that they had settled

                                  15   the matter between them, and that all parties had executed the agreement with the exception of

                                  16   defendant Lorraine Tamayo, who was expected to “forward her executed settlement documents

                                  17   shortly.” Dkt. No. 39. Plaintiff Scott Johnson represented that he would dismiss the action once

                                  18   he received the executed documents and other necessary settlement materials. Id. Two weeks

                                  19   have passed since the parties’ joint status report, and Mr. Johnson has not yet dismissed the action.

                                  20           On or before September 19, 2019, plaintiff Scott Johnson and defendants Lorraine

                                  21   Tamayo and Enrique Olmos Tejeda shall file a stipulated dismissal pursuant to Fed. R. Civ. P.

                                  22   41(a)(1)(ii). Rule 41(a)(1) permits a plaintiff to voluntarily dismiss a case without a court order (i)

                                  23   by notice if the defendant has not filed an answer or motion for summary judgment, or (ii) by

                                  24   stipulation signed by all parties who have appeared. Because Ms. Tamayo and Mr. Tejeda have

                                  25   filed an answer, they and Mr. Johnson must file a stipulated dismissal pursuant to Rule

                                  26   41(a)(1)(ii).

                                  27           On or before September 19, 2019, Mr. Johnson shall file a voluntary dismissal of his

                                  28   claims against defendant An Phuong, LLC (“An Phuong”) pursuant to Fed. R. Civ. P. 41(a)(1)(i).
                                   1   Rule 41(a)(1) permits a plaintiff to voluntarily dismiss a case without a court order (i) by notice if

                                   2   the defendants have not filed an answer or motion for summary judgment, or (ii) by stipulation

                                   3   signed by all parties who have appeared. Although An Phuong has appeared (Dkt. No. 36), it has

                                   4   not yet responded to the complaint, therefore Mr. Johnson must file a notice of dismissal pursuant

                                   5   to Rule 41(a)(1)(i).

                                   6          If dismissals are not filed by the specified date, then the parties shall appear in Courtroom

                                   7   2, Fifth Floor, 280 South First Street, California on September 24, 2019, 10:00 a.m. and show

                                   8   cause, if any, why the case should not be dismissed pursuant to Fed. R. Civ. P. 41(a).

                                   9   Additionally, the parties shall file a statement in response to this Order to Show Cause no later

                                  10   than September 20, 2019 advising as to (1) the status of their activities in finalizing settlement;

                                  11   and (2) how much additional time, if any, is requested to finalize the settlement and file the

                                  12   dismissal. If the dismissals filed as ordered, the Order to Show Cause hearing will be
Northern District of California
 United States District Court




                                  13   automatically vacated and the parties need not file a statement in response to this Order.

                                  14          All deadlines set in the Court’s August 20, 2019 case management order (Dkt. No. 34)

                                  15   remain as scheduled.

                                  16          IT IS SO ORDERED.

                                  17   Dated: September 16, 2019

                                  18
                                  19
                                                                                                     VIRGINIA K. DEMARCHI
                                  20                                                                 United States Magistrate Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          2
